IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-30505
                                     Summary Calendar



WOODY VOINCHE,
                                                            Plaintiff-Appellant,
                                             versus

FEDERAL BUREAU OF INVESTIGATION,

                                                            Defendant-Appellee.
                   ________________________________________

                     Appeal from the United States District Court
                         for the Middle District of Louisiana
                               USDC No. 99-CV-894-B
                   ________________________________________
                                 November 30, 2000

Before POLITZ, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*
       Woody Voinche appeals the district court’s grant of summary judgment in

favor of the Federal Bureau of Investigation in his action under the Freedom of

Information Act and the Privacy Act. 5 U.S.C. §§ 552, 552a. He maintains that he

is entitled to a jury trial on his allegations. Our review requires a determination that



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the district court had a factual basis for its decision and that the decision was not
clearly erroneous.1

         A close reading and parsing of the summary judgment record persuades

beyond peradventure there is no genuine issue of material fact herein. Further, the
grant of summary judgment was not in error. Accordingly, the issue of the denial of

a jury trial is moot.2

         The grant of summary judgment is AFFIRMED.




         1
          Villanueva v. Dep’t of Justice, 782 F.2d 528 (5th Cir. 1986).
         2
          Jackson Court Condominiums, Inc. v. City of New Orleans, 874 F.2d 1070 (5th Cir.
1989).
                                                  2